Title: From Thomas Jefferson to George Jefferson, 3 December 1801
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Dec. 3. 1801.
          
          In the month of August, mr Barnes shipped from hence by the Schooner William, James Collett master, of Alexandria three cases, small, containing some composition ornaments. I believe the three cases were put into one outer one. they were marked TI. No. 1. 2. 3. and I am not quite certain they were put into one. they were addressed to you. they have never got to Monticello, nor do I recollect that you have ever noted the reciept of them. under these circumstances I take the liberty of asking you to make enquiry for them, if you have the means. possibly the Captain may have dropped them at Norfolk. we know that they were actually put on board his vessel at Alexandria. I note & approve what you did as to Stewart. he is the best workman in America, but the most eccentric one: quite manageable were I at home, but doubtful as I am not. accept assurances of my constant & affectionate esteem.
          
            Th: Jefferson
          
        